Title: From Benjamin Franklin to Gustavus Conyngham, 16 February 1780
From: Franklin, Benjamin
To: Conyngham, Gustavus


Sir
Passy. feb. 16. 1780.
I wrote a Letter to meet you at Dunkirk supposing you might have gone there. This Letter was sent back to me. The Uncertainty of your Stay at the Texel after I heard of your being gone thither prevented my writing to you while there. Inclos’d I send you a Letter from your good Wife. I will inquire for your old Commission, and endeavour to get it back for you. I had Lately a Complaint from spain, relating to you, which I suppose you heard of and settled when lately there. I paid Mr. Digges’s Account. With great Esteem, I have the honour to be sir, &c.
Capt. Conyngham on Board the Alliance, an American frigate, at L’orient.
